SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 13G INFORMATION STATEMENT PURSUANT TO RULES 13d-1 AND 13d-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934 DIGITAL CINEMA DESTINATIONS CORP. (Name of Issuer) COMMON STOCK (Title of Class of Securities) 25383B109 (CUSIP Number) May 30, 2014 (Date of Event Which Requires Filing of This Statement) Check the Appropriate box to designate the rule pursuant to which this schedule is filed: o Rule 13d-1(b) x Rule 13d-1(c) o Rule 13d-1(d) CUSIP No. 25383B109 13G Pageof2 of 6Pages 1 NAME OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS MMCAP International Inc. SPC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)þ (b) o       3 SEC USE ONLY       4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands 5 SOLE VOTING POWER NUMBER OF 0 SHARES 6 SHARED VOTING POWER BENEFICIALLY 367,106 Class A Common OWNED BY 7 SOLE DISPOSITIVE POWER EACH 0 REPORTING 8 SHARED DISPOSITIVE POWER PERSON WITH 367,106 Class A Common 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 367,106 Class A Common 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES* o       11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 5.1% 12 TYPE OF REPORTING PERSON* CO *SEE INSTRUCTIONS BEFORE FILLING OUT! CUSIP No. 25383B109 13G Page of3 of 6 Pages 1 NAME OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS MM Asset Managmeent Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)þ (b) o       3 SEC USE ONLY       4 CITIZENSHIP OR PLACE OF ORGANIZATION Ontario, Canada 5 SOLE VOTING POWER NUMBER OF 0 SHARES 6 SHARED VOTING POWER BENEFICIALLY 367,106 Class A Common OWNED BY 7 SOLE DISPOSITIVE POWER EACH 0 REPORTING 8 SHARED DISPOSITIVE POWER PERSON WITH 367,106 Class A Common 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 367,106 Class A Common 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES* o       11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 5.1% 12 TYPE OF REPORTING PERSON* CO *SEE INSTRUCTIONS BEFORE FILLING OUT! CUSIP No. 25383B109 13G Page of4 of 6 Pages Item 1(a).Name of Issuer: Digital Cinema Destinations Corp. Item 1(b).Address of Issuer’s Principal Executive Offices: 250 E. Broad Street Westfield, New Jersey 07090 Item 2(a).Name of Person Filing: i) MMCAP International Inc. SPC ii) MM Asset Management Inc. Item 2(b).Address of Principal Business Office or, if None, Residence: i)P. O. Box 32021 SMB, Admiral Financial Centre 90 Fort Street Grand Cayman, Cayman Islands KY1-1208 ii)120 Adelaide Street West, Suite 2601 Toronto, Ontario M5H 1T1 Canada Item 2(c).Citizenship: i) Cayman Islands ii) Ontario, Canada Item 2(d).Title of Class of Securities: Common Stock Item 2(e).CUSIP Number: 25383B109 Item 3. If this statement is filed pursuant to Rules 13d-1(b), or 13d-2(b) or (c), check whether the person filing is a: (a) o Broker or dealer registered under Section 15 of the Act; (b) o Bank as defined in Section 3(a)(6) of the Act; (c) o Insurance Company as defined in Section 3(a)(19) of the Act; (d) o Investment Company registered under Section 8 of the Investment Company Act; (e) o Investment adviser in accordance with Rule 13d-1(b)(1)(ii)(E); (f) o Employee benefit plan or endowment plan in accordance with Rule 13d-1(b)(1)(ii)(F); (g) o Parent holding company or control person, in accordance with Rule 13d-1(b)(1)(ii)(G); (h) o A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act; (i) o A church plan that is excluded from the definition of an investment company under Section 3(c)(14) of the Investment Company Act of 1940: (j) o Group, in accordance with Rule 13d-1(b)(1)(ii)(j). CUSIP No. 25383B109 13G Page of5 of 6 Pages þ If this statement is filed pursuant to Rule 13d-1(c), check this box. Item 4. Ownership. Provide the following information regarding the aggregate number and percentage of the class of securities identified in Item 1. (a) Amount beneficially owned: 367,106 Class A Common (b) Percent of class:5.1% *Based on 7,214,073 Class A Common Shares Outstanding as of May 15, 2014 (c) Number of shares as to which such person has: (i) Sole power to vote or to direct the vote: 0 (ii) Shared power to vote or to direct the vote: 367,106 Class A Common (iii) Sole power to dispose or to direct the disposition of: 0 (iv) Shared power to dispose or to direct the disposition of: 367,106 Class A Common Instruction.For computations regarding securities which represent a right to acquire an underlying security, see Rule 13d-3(d)(1). Item 5. Ownership of Five Percent or Less of a Class. If the statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following o. Item 6. Ownership of More than Five Percent on Behalf of Another Person. N/A Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company. N/A Item 8. Identification and Classification of Members of the Group. N/A Item 9. Notice of Dissolution of Group. N/A CUSIP No. 25383B109 13G Page of6 of 6 Pages Item 10. Certification. By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. June 6, 2014 (Date) MMCAP International Inc. SPC By: /s/ Matthew MacIsaac Matthew MacIsaac, Director June 9, 2014 (Date) MM Asset Management Inc. By: /s/ Hillel Meltz Hillel Meltz, President
